Opinión disidente emitida por el
Juez Asociado Señor Fuster Berlingeri.
Frente a los planteamientos ante nos de los recurridos en el caso de autos, y frente a los señalamientos también de los foros a quo, una mayoría del Tribunal estima que la madre de un confinado no tiene un derecho constitucional a visitar o relacionarse con éste, ni el confinado con su madre. Estima, además, que a un confinado de Puerto *461Rico, encarcelado en el país no le ampara el debido proceso de ley, de modo que puede ser trasladado a una prisión de Estados Unidos por mero fíat de los funcionarios de la Ad-ministración de Corrección, sin que se le notifique previa-mente de ello al confinado, sin celebrar una vista previa y sin escuchar de modo alguno el parecer del confinado; es decir, que el confinado carece de interés libertario alguno que esté protegido por las garantías constitucionales del debido proceso de ley.
Por los fundamentos que expreso brevemente a conti-nuación, disiento de la postura referida de una mayoría del Tribunal.
I
El problema principal del dictamen mayoritario en el caso de autos es, en mi criterio, que no se le da peso o consideración adecuada alguna a varias disposiciones y rasgos de nuestra propia Constitución —la del Estado Li-bre Asociado de Puerto Rico— que son pertinentes y deci-sivas con respecto a los asuntos en cuestión aquí. Por ello, es menester hacer unas expresiones sobre el particular, aunque sólo sean de carácter esquemático. Veamos.
A. Una de las más notables corrientes de desarrollo del derecho constitucional norteamericano en la actualidad consiste de lo que se conoce como el constitucionalismo es-tatal (state constitutionalism). Se trata de la incursión vi-gorosa de los tribunales estatales en la defensa de los de-rechos fundamentales de las personas, amparados en las disposiciones de sus propias constituciones estatales.(1) Este desarrollo fue impulsado en gran medida por uno de los más eminentes juristas contemporáneos de Estados Unidos, el Juez William Brennan, quien en 1977 abogó por *462el crecimiento del constitucionalismo estatal. Dijo entonces que:
State courts should thrust themselves into a position of prominence in the struggle to protect the people of our nation from government intrusions on their freedoms. W.J. Brennan, State Constitutions and the Protection of Individual Rights, 90 (Núm.3) Harv. L. Rev. 489, 503 (1977).
En Puerto Rico, desde hace varias décadas, este Tribunal ha estado atendiendo diversas situaciones relativas a los derechos fundamentales, amparado en nuestra propia Constitución, para proteger y afianzar esos derechos más allá de las garantías que ofrece la Constitución federal se-gún interpretada por el Tribunal Supremo americano. He-mos partido de la premisa fundamental de que nuestra propia Constitución “reconoce y concede unos derechos fun-damentales con una visión más abarcadora y protectora que la Constitución de Estados Unidos”. López Vives v. Policía de P.R., 118 D.P.R. 219, 227 (1987). Es trillado ya en nuestros círculos jurídicos que nuestra Constitución tiene una “factura más ancha” que la federal en lo que se refiere a la generalidad de los derechos fundamentales de las personas. Véanse: E.L. Chiesa, Los derechos de los acusados y la factura más ancha, 65 Rev. Jur. U.P.R. 83 (1996); Emp. Pur. Des., Inc. v. H.I.E.Tel., 150 D.P.R. 924 (2000). Nuestra Constitución, además, consagra algunos derechos que no están protegidos por la Constitución federal.
Es a la luz de lo anterior que resulta sorpresivo e in-aceptable el dictamen mayoritario en el caso de autos. En éste se decreta un curso de acción con respecto a un confi-nado, sin que se examine de modo cabal alguno cómo se aplican a la situación ante nos diversas disposiciones de nuestra propia Constitución, que son de factura más ancha que la federal o que son autóctonas.
Así, pues, no se examina a fondo cómo aplica a la situa-ción referida la See. 8 del Art. II de nuestra Constitución, L.P.R.A., Tomo 1, que le garantiza a toda persona la pro-*463tección de ley contra ataques abusivos a su vida privada o familiar. En vista del amplio desarrollo jurisprudencial de esta sección de nuestra Carta de Derechos, cabe pregun-tarse si ésta no protege la relación familiar íntima que existe entre una madre y un hijo, al menos para garantizar que esa relación no pueda ser conculcada por el Estado en algún caso sólo porque involucre a un confinado. Las per-sonas encarceladas no dejan de ser madres o hijos sólo por ese hecho, ni el encarcelamiento por sí solo destruye los hondos vínculos de afecto y sustento que de ordinario exis-ten entre una madre y su hijo, que son incluso de natura-leza sagrada. ¿Puede entonces el Estado impedir sin límite alguno la preservación de la vida familiar del confinado cuando la Constitución nuestra preconiza la protección de la vida familiar de toda persona como una de sus garantías más fundamentales?
B. íntimamente relacionado con lo anterior está la Sec. 19 del Art. VI de nuestra Constitución, L.P.R.A., Tomo 1, ed. 1999, pág. 421, que declara que:
Será política pública del Estado Libre Asociado ... reglamen-tar las instituciones penales para que sirvan a sus propósitos en forma efectiva y propender ... al tratamiento adecuado de los delincuentes para hacer posible su rehabilitación moral y social.
Cabe preguntarse si impedir que una madre visite a su hijo confinado es de algún modo compatible con el mandato constitucional de hacer posible la rehabilitación moral y social de éste. No se requiere ser un especialista en las ciencias de la conducta para comprender que privar a un confinado del continuado afecto y sustento que su madre le ofrece no sólo no abona nada a la rehabilitación del confi-nado sino que, por el contrario, la entorpece. Esta es otra disposición de nuestra propia Constitución cuyos efectos e implicaciones son ignorados por la mayoría en su dictamen en este caso.
*464C. Finalmente, es menester señalar que este Tribunal ha interpretado la garantía del debido proceso de ley en términos muy amplios, de manera más liberal que el Tribunal Supremo de Estados Unidos. Para comprobar la diferencia, basta con comparar lo resuelto en relación a vistas previas para la suspensión de policías acusados de cometer delitos graves. En Díaz Martínez v. Policía de P.R., 134 D.P.R. 144 (1993), resolvimos que a un policía, contra el cual un tribunal había encontrado causa probable para acusarlo por varios cargos de delitos graves distintos, se le había violado el debido proceso de ley al suspendérsele de su empleo luego de una investigación administrativa de los cargos referidos, debido a que tal suspensión se efectuó sin vista previa. En cambio, el Tribunal Supremo de Estados Unidos, en Gilbert v. Homar, 520 U.S. 924 (1997), resolvió que a un policía estatal arrestado por la alegada comisión de un delito grave relacionado con drogas, no se le violaba el debido proceso de ley por suspendérsele del empleo sin vista previa.
Con arreglo a lo anterior, no cabe duda de que el debido proceso de ley de nuestra propia Constitución es más exi-gente que el de la Constitución federal en lo relativo a la celebración de vistas previas. En el caso de autos, al confi-nado en cuestión se le trasladó de una cárcel en Puerto Rico a una localizada en Estados Unidos sin celebrarse antes una vista sobre el traslado. Es incuestionable que dicho traslado aparejaba graves consecuencias adversas para el confinado. Significaba que el confinado no podría recibir el sustento afectivo y moral que representaban las visitas de su madre; que estaría recluido en un lugar en el cual no se hablaba su vernáculo, obstaculizando así las comunicacio-nes más esenciales del confinado, y que probablemente tendría que sufrir los estragos del discrimen contra las mi-norías, que son tan notorios en las prisiones norteamericanas. El traslado, pues, constituía agravar se-riamente el castigo del confinado, sin que un tribunal hu-*465biese dictado una sentencia aumentando su pena. Este oneroso traslado se dispuso por mero fíat administrativo, porque alegadamente el confinado era un sujeto peligroso. Al amparo de la factura más ancha de nuestro debido pro-ceso de ley, parecería indispensable que se hubiese cele-brado una vista previa al traslado, para escuchar lo que tuviera que decir el confinado, sobre todo para permitirle cuestionar la validez de la opinión del Administrador de Corrección de que dicho confinado representaba un riesgo grave a la seguridad institucional. La mayoría de este Tribunal estima que no se le violó el debido proceso de ley al confinado, aunque el asunto no se examina de ningún modo adecuado a la luz de la factura más amplia de nues-tra propia garantía del debido proceso de ley.
II
En resumen, pues, el dictamen mayoritario en el caso de autos se emite al margen de lo que dispone nuestra propia Constitución. Se omite en ese dictamen la consideración de varios principios medulares que se originan en el principio cardinal que informa nuestra Ley Fundamental de que la dignidad del ser humano es inviolable. Ese principio cardinal ampara también a los confinados. Por deleznable que haya sido la conducta que causó su reclusión, los confina-dos no dejan de ser personas humanas con una dignidad propia por ese hecho, que el Estado viene obligado a respetar. Autorizar el traslado en cuestión sin cortapisa constitucional de ninguna especie, como lo hace la mayoría en su dictamen aquí, no sólo contraviene el valor más fundamental de nuestra Carta de Derechos; sino que además permite la creciente deshumanización de los confinados, lo que va en contra de nuestras creencias más esenciales. Por todo ello, disiento.

(1) Para un recuento crítico de este desarrollo véase P.W. Kahn, Interpretation and Authority in State Constitutionalism, 106 (Núms.4-6) Harv. L. Rev. 1147 (1993).